In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00425-CR

JAMES JOE BRIDGEFARMER, Appellant         §   On Appeal from Criminal District
                                              Court No. 1

                                          §   of Tarrant County (1618320R)

V.                                        §   December 10, 2020

                                          §   Memorandum Opinion by Justice
                                              Bassel

THE STATE OF TEXAS, Appellee              §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the trial court’s

judgments as to Counts Six, Nine, and Twelve, and we acquit James Joe Bridgefarmer

of those charges. See Tex. R. App. P. 43.2(c), 43.3, 51.2(d). We affirm the judgments

on Counts One, Four, Five, Seven, Eight, Ten, Eleven, and Thirteen.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dabney Bassel
   Justice Dabney Bassel